
	

114 HR 3920 IH: E–Free Act
U.S. House of Representatives
2015-11-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3920
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2015
			Mr. Fitzpatrick (for himself, Mrs. Blackburn, Mr. Smith of New Jersey, and Mr. Sablan) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To direct the Commissioner of Food and Drugs to issue an order withdrawing approval for Essure
			 System.
	
	
 1.Short titleThis Act may be cited as the E–Free Act. 2.Withdrawal of premarket approval for Essure SystemNot later than 60 days after the date of enactment of this Act, the Commissioner of Food and Drugs shall issue an order under section 515(e) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360e(e)) withdrawing approval for Essure System.
		
